NO. 07-10-00218-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL B

                                      JULY 13, 2010


                        JULIAN BARTOLO ORTIZ, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


             FROM THE 242ND DISTRICT COURT OF CASTRO COUNTY;

             NO. B2949-0407; HONORABLE EDWARD LEE SELF, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION

       Pending before the court is the motion of appellant Julian Bartolo Ortiz to dismiss

his appeal. Appellant and his attorney have both signed the motion. Tex. R. App. P.

42.2(a). No decision of this court having been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and

our mandate will issue forthwith.


                                                              James T. Campbell
                                                                   Justice


Do not publish.